NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       NOV 19 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARTHA S. ESPIRITU,                             No.    17-16209

                Plaintiff-Appellant,            D.C. No.
                                                2:15-cv-01933-JAD-PAL
 v.

CAPITAL ONE, N.A.; et al.,                      MEMORANDUM*

                Defendants-Appellees.

                   Appeal from the United States District Court
                             for the District of Nevada
                   Jennifer A. Dorsey, District Judge, Presiding

                     Argued and Submitted October 19, 2018
                           San Francisco, California

Before: HAWKINS and HURWITZ, Circuit Judges, and EATON,** Judge.

      Martha Espiritu (“Espiritu”) appeals from the district court’s grant of

summary judgment in favor of defendant Capital One, N.A. (“Capital One”) on her

claim for relief under Nevada’s foreclosure statutes. Espiritu’s home was sold at

non-judicial foreclosure after she failed to make mortgage payments for over a year.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              Richard K. Eaton, Judge of the United States Court of International
Trade, sitting by designation.
We have jurisdiction under 28 U.S.C. § 1291 and affirm.

      1. Under Nevada’s foreclosure law a court may, under certain circumstances,

enjoin a foreclosure sale, if an action is commenced by a “grantor” or person who

holds title. See NEV. REV. STAT. § 107.080(8). But subsection (8) provides no relief

if a foreclosure sale has already occurred before a suit is filed. Thus, any error made

by the district court in finding that Espiritu was not a grantor was harmless because,

by the time the case was brought, the foreclosure sale had been completed and there

was nothing to enjoin.

      2. As to whether the note and deed of trust were in the same hands at the time

of foreclosure, the uncontested evidence is that U.S. Bank N.A. owned the note and

the deed of trust at the time of foreclosure, and authorized the trustee, Capital One,

to proceed. See Edelstein v. Bank of N.Y. Mellon, 286 P.3d 249, 254 (Nev. 2012);

see also Cervantes v. Countrywide Home Loans, Inc., 656 F.3d 1034, 1039 (9th Cir.

2011).

      3. Finally, Espiritu failed to show an issue of material fact regarding the

trustee’s compliance with the statutory notice requirements. See NEV. REV. STAT.

§ 107.080(5)(a) (trustee must “substantially” comply with notice requirements);

Schleining v. Cap One, Inc., 326 P.3d 4, 8 (Nev. 2014).

      4. Because Espiritu has not demonstrated that the district court erred in

granting summary judgment against her, we need not consider whether striking the


                                          2
jury demand was proper.

     AFFIRMED.




                          3